Filed 2/16/22 P. v. Davies CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080824
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MF013419A)
                    v.

 JAMES CLINTON DAVIES,                                                    ORDER MODIFYING OPINION
                                                                          [NO CHANGE IN JUDGMENT]
           Defendant and Appellant.

THE COURT:

       It is ordered that the opinion filed herein on February 8, 2022, be modified in the
following particulars:

      1.     In footnote 6 on page 9 between the words “appellant’s” and “objection”
the words “lack of” will be added. The modified footnote reads as follows:

               Respondent concedes that, despite appellant’s lack of objection
         below to this instruction, appellate review is permissible in this situation
         because appellant’s substantial rights are implicated. (§ 1259.)

       Appellant’s petition for rehearing is denied. Except for the modification set forth
herein, the opinion previously filed remains unchanged. The modification does not alter
the judgment.

                                                                                      Levy, Acting P. J.
WE CONCUR:

Poochigian, J.


Meehan, J.
Filed 2/8/22 P. v. Davies CA5 (unmodified opinion)




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080824
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MF013419A)
                    v.

 JAMES CLINTON DAVIES,                                                                    OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. John R.
Brownlee, Judge.
         Charles M. Bonneau, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Louis M.
Vasquez, Lewis A. Martinez and William K. Kim, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-



                                      SEE CONCURRING OPINION
                                    INTRODUCTION
       Appellant James Clinton Davies surreptitiously recorded a conversation he had
with his local police chief while they were in the chief’s office. A police lieutenant was
also present, and appellant discussed his own uncharged criminal matter with the chief.
Unbeknownst to the officers, appellant recorded the conversation as a video on his
cellular phone. A short time later, appellant posted the video on Facebook.
       A jury convicted appellant of recording a “confidential communication” in
violation of Penal Code section 632, subdivision (a).1 Following this felony conviction,
appellant was placed on formal probation for three years.2
       Appellant raises a number of issues in the present appeal, including alleged
instructional errors and a violation of his rights under the First Amendment of the United
States Constitution.3 We agree with appellant that multiple prejudicial instructional
errors occurred, which require reversal of his judgment. The court did not make it clear
that, in order to establish guilt, the prosecution was required to prove that appellant
intended to record a confidential communication. The court also erroneously instructed
that a mistake of fact was not a legal defense for intent. Together, these errors strongly
suggested to the jury that appellant could be convicted even if he lacked criminal intent
and/or he reasonably believed the conversation was not confidential. We remand for
further proceedings.



1      All future statutory references are to the Penal Code unless otherwise noted.
2       “A violation of this provision is a ‘wobbler,’ as it is punishable either by a term in
state prison or imprisonment in county jail or by both fine and imprisonment.
[Citations.]” (People v. Lyon (2021) 61 Cal.App.5th 237, 256 (Lyon).)
3      All future constitutional references are to the United States Constitution unless
otherwise noted. The First Amendment is applicable to the states through the due process
clause of the Fourteenth Amendment. (Virginia State Board of Pharmacy v. Virginia
Citizens Consumer Council (1976) 425 U.S. 748, 749, fn. 1.)


                                              2.
                                     BACKGROUND
       We summarize the material facts that support appellant’s conviction.
I.     Appellant Meets With The Chief Of Police.
       On the afternoon of May 7, 2019, appellant entered the lobby of the Tehachapi
Police Department and he asked to speak with the chief of police. The chief agreed to
meet with appellant, and a lieutenant escorted appellant to the chief’s office.
       The lieutenant took appellant through a locked door. Appellant was not searched
before being led through the door, which separated the lobby from the area where police
personnel worked. It is uncommon for members of the public to enter through this
locked door. According to the police officers at trial, the space behind this locked door is
considered a “restricted” area.
II.    Appellant Records The Conversation.
       Appellant spoke with the chief while inside the chief’s office. The lieutenant was
present during the conversation. The door to the chief’s office remained open. At trial,
the lieutenant testified that the chief had asked him to stay in the office with them
because appellant “has had some issues in the past with the police department.”
       Unbeknownst to the chief or the lieutenant, appellant recorded this encounter as
video on his cellular phone.4 At no point did appellant tell the officers that he was
recording the conversation, and appellant never asked if he could record. At trial, a copy
of appellant’s video was played for the jury.
       In the video, the chief asks appellant if he is okay, and appellant indicates that he
is not. Appellant informs the chief that a male, D.R., had just “beaten” him, and
appellant wanted to know why D.R. was not in custody. Appellant complained that he
had been “assaulted,” he had been “thrown on the ground” and he was hit “12 times.”


4      Appellant started the recording on his cellular phone while he was still in the
lobby and before he was escorted through the locked door.


                                             3.
Appellant stated he had various bruises on his body. According to appellant, D.R. had
also assaulted appellant’s friend, and “blood splatters” were in appellant’s living room.
       The chief responded that appellant had “brought up” appellant’s friend to the
police station earlier that day, and appellant’s friend “did not want to pursue anything.”
The chief explained that law enforcement considered the fight to be “a misdemeanor
assault” that was not committed in their presence.
       Appellant responded that he was “coming back” with someone, and he had “the
shit beat—beaten out of me.” The chief asked appellant to “have a seat” to discuss this.
Appellant said, “he stole my car keys” when he was “on his way out the door.”
       The chief interjected that “this has happened multiple times” with appellant, and it
was the chief’s understanding from officers that appellant initially wanted D.R. arrested
but D.R. also wanted appellant arrested. The chief stated that “both parties” had been
fighting, which amounted to “mutual combat” and “misdemeanor batteries.”
       Appellant said he was “going to leave now. You know, I mean, I got the shit—I
got pummeled today.” He stated that he “tried to diffuse the situation. My friend wanted
to go find his friends and go down and find [D.R.] and kick his ass. I said, no. Go down
to the station, let’s just file a report.”
       Appellant left the chief’s office. The chief was recorded saying, “Come here,
come here.” Appellant answers, “No sir.” The recording ends.
       At trial, the chief and the lieutenant testified that appellant appeared angry and
upset during this brief meeting. Appellant was yelling. According to the lieutenant,
appellant appeared possibly intoxicated.
III.   Law Enforcement Discovers The Recording.
       That same afternoon, a dispatcher working at the Tehachapi Police Department
saw a posting on Facebook. The posting was in a closed group that discusses issues
related to Tehachapi. The dispatcher was a member of the group that had access to this



                                             4.
posting, which was a video that depicted the chief in his office. The dispatcher alerted a
detective, who viewed the video on Facebook. The detective recognized the chief. The
detective made a recording of that video.
       On trial cross-examination, the detective agreed that, when he saw the video on
Facebook, he was concerned about “negative publicity” against the chief.
IV.    Appellant Admits To Law Enforcement That He Made And Posted The
       Recording.
       The day after this recording was made and posted on Facebook, the lieutenant and
the detective visited appellant at his residence. They spoke with appellant outside. This
conversation was recorded by the officers, and it was played at trial.
       In the recording, appellant made statements that indicated he had recorded the
chief and posted the video on Facebook. The detective asked appellant if he realized the
chief’s office was a “controlled area,” and appellant said that he did not. Appellant
admitted that he never told the chief that he was going to record him. When asked if he
thought it would have been better to inform the chief that he was recording, appellant
responded, “I mean, you guys can record me at any time.”
       Appellant indicated that he posted the video on Facebook because he was upset.
The detective informed appellant that he (appellant) must have known that the area near
the chief’s office was not public because of the “key encoded locked door.” Appellant
disagreed because the area seemed “wide open.” Appellant said that he “never
considered it.”
V.     Both The Chief And The Lieutenant Believed The Recorded Conversation
       Was Confidential.
       At trial, both the chief and the lieutenant testified that they were unaware appellant
was recording the conversation when appellant spoke with the chief in the chief’s office.
The chief testified that he regarded his office as an “authorized restricted area.” An




                                             5.
escort is necessary. The chief was concerned that “sensitive information” could be
recorded.
       The detective told the jury that he had concerns about a person coming to the
police department and recording communications in the restricted area. The detective
said victims, witnesses, informants, and “extensive confidential information” could be
present, which the public is not “privy to see.” The detective testified that a person such
as appellant “could accidentally record side conversations that we don’t want the public
to hear about, active investigations. Gives the layout of the facility for a potential
ambush. The list can go on.”
                                       DISCUSSION
       We summarize section 632 before addressing the instructional errors that occurred
in this matter.
I.     A summary of section 632.
       The California Invasion of Privacy Act, section 630 et seq., was enacted in 1967
for the purpose of protecting the right of privacy by, among other things, “requiring that
all [persons] consent to a recording of their conversation.” (Flanagan v. Flanagan
(2002) 27 Cal.4th 766, 768–769 (Flanagan).) Section 632 makes it a crime for a person
to use an “electronic amplifying or recording device to eavesdrop upon or record” a
“confidential communication.” (§ 632, subd. (a).) To constitute a crime, the defendant
must eavesdrop or record “intentionally and without the consent of all parties” to the
confidential communication.5 (§ 632, subd. (a).)


5      This may occur “among the parties in the presence of one another or by means of a
telegraph, telephone, or other device, except a radio.” (§ 632, subd. (a).) A defendant
“shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500)
per violation, or imprisonment in a county jail not exceeding one year, or in the state
prison, or by both that fine and imprisonment. If the person has previously been
convicted of a violation of this section or Section 631, 632.5, 632.6, 632.7, or 636, the
person shall be punished by a fine not exceeding ten thousand dollars ($10,000) per

                                              6.
       A key issue in this matter is the definition of what constitutes a “confidential
communication.” Section 632 defines this as “any communication carried on in
circumstances as may reasonably indicate that any party to the communication desires it
to be confined to the parties thereto, but excludes a communication made in a public
gathering or in any legislative, judicial, executive, or administrative proceeding open to
the public, or in any other circumstance in which the parties to the communication may
reasonably expect that the communication may be overheard or recorded.” (§ 632,
subd. (c).) Section 632 is violated “the moment a confidential communication is
recorded without consent, regardless of whether it is subsequently disclosed. [Citation.]”
(Marich v. MGM/UA Telecommunications, Inc. (2003) 113 Cal.App.4th 415, 425.)
       In Flanagan, the California Supreme Court endorsed the following test for
determining confidentiality of a communication: “ ‘[U]nder section 632 “confidentiality”
appears to require nothing more than the existence of a reasonable expectation by one of
the parties that no one is “listening in” or overhearing the conversation.’ ” (Flanagan,
supra, 27 Cal.4th at pp. 772–773, italics omitted.) The high court stated, “a conversation
is confidential under section 632 if a party to that conversation has an objectively
reasonable expectation that the conversation is not being overheard or recorded.”
(Flanagan, supra, 27 Cal.4th at pp. 776–777.)
II.    Reversal Of Appellant’s Judgment Is Required Due To Prejudicial
       Instructional Errors.
       Appellant raises multiple claims of instructional error, and some of his arguments
have merit.
       A de novo standard of review is used in assessing whether jury instructions
correctly state the law. (People v. Posey (2004) 32 Cal.4th 193, 218.) We must “view
the challenged instruction in the context of the instructions as a whole and the trial record

violation, by imprisonment in a county jail not exceeding one year, or in the state prison,
or by both that fine and imprisonment.” (Ibid.)


                                             7.
to determine whether there is a reasonable likelihood the jury applied the instruction in an
impermissible manner. [Citation.]” (People v. Houston (2012) 54 Cal.4th 1186, 1229.)
       As we explain, the trial court did not make it clear that, in order to find appellant
guilty, the jury was required to determine that he intended to record a confidential
communication. In addition, the jury was erroneously instructed that a mistake of fact
was not a legal defense for intent.
       A.     An essential element of the offense was omitted.
       At the time of this trial, no standard jury instruction existed for an alleged
violation of section 632, subdivision (a). As a result, the parties drafted their own.
       The court gave the jurors the following instruction for the charge in count 1:

             “THE COURT: All right. Special Instruction Number 1.
       [Appellant] is charged in Count 1 with recording a confidential
       communication, in violation of [section 632, subdivision (a)].

               “To prove [appellant] is guilty of this crime, the People must prove
       that, one, [appellant] intentionally used a recording device to record a
       communication; two, at the time of the recording, one of the parties to the
       communication desired it to be confidential; three, at the time of the
       recording, any party to the communication knew or reasonably should have
       known that the conversation was confidential; and four, all parties to the
       conversation did not consent to the recording.

               “Someone commits an act intentionally when he does it willingly or
       on purpose. It is not required that he intend to break the law, hurt someone
       else, or gain any advantage.

              “A recording device is any object that is capable of recording sound
       and/or images. It includes, but is not limited to, a telephone, cellular phone,
       computer, video recorder, camcorder, digital recorder—digital recorder or
       audio recorder.

              “The term confidential communication means any communication
       carried on in this—carried on in circumstances a [sic] may reasonably
       indicate that any party to the communication desires it to be confined to the
       parties thereto, but excludes any circumstance in which the parties to the
       communication may reasonably expect that the communication may be
       overheard or recorded.


                                              8.
               “When deciding whether a party’s beliefs were reasonable, consider
       all the circumstances as they were known to and appeared to the party and
       consider what a reasonable person, in a similar situation, with similar
       knowledge, would have believed.

              “It is not required that the recording be disseminated, published,
       posted online or broadcast, but if the recording was disseminated,
       published, posted online, or broadcast, you may consider that fact, along
       with all the other evidence, in deciding whether [appellant] committed the
       crime.

              “Mistake of fact is not a legal defense for intent.”

       As we explain below, this jury instruction was defective in two ways: first, it
failed to address adequately the intent or knowledge required by appellant to find him
criminally liable under section 632, subdivision (a).6 Second, it incorrectly stated that a
mistake of fact was not a legal defense for intent. We address both issues.

              1.     A violation of section 632, subdivision (a) requires a defendant to
                     intentionally record a confidential communication.
       In the Fall of 2021, CALJIC No. 13.01 was drafted as a proposed jury instruction
for an alleged violation of section 632, subdivision (a).7 This instruction reads as
follows:

6      Respondent concedes that, despite appellant’s objection below to this instruction,
appellate review is permissible in this situation because appellant’s substantial rights are
implicated. (§ 1259.)
7       Effective January 1, 2006, the Judicial Council has adopted the California
Criminal Jury Instructions (CALCRIM) and it withdrew its endorsement of CALJIC.
Use of CALJIC instructions is subject to rule 2.1050(e) of the California Rules of Court.
“Use of the Judicial Council instructions is strongly encouraged. If the latest edition of
the jury instructions approved by the Judicial Council contains an instruction applicable
to a case and the trial judge determines that the jury should be instructed on the subject, it
is recommended that the judge use the Judicial Council instruction unless he or she finds
that a different instruction would more accurately state the law and be understood by
jurors. Whenever the latest edition of the Judicial Council jury instructions does not
contain an instruction on a subject on which the trial judge determines that the jury
should be instructed, or when a Judicial Council instruction cannot be modified to submit
the issue properly, the instruction given on that subject should be accurate, brief,

                                              9.
             “Defendant is accused [in Count[s] _____] of having committed the
      crime of eavesdropping on or recording confidential communications, a
      violation of section 632, subdivision (a) of the Penal Code.

             “Any person who intentionally and without the consent of all parties
      to a confidential communication, uses an electronic amplifying or recording
      device to eavesdrop upon or record the confidential communication,
      whether the communication is carried on among the parties in the presence
      of one another, or by means of a telegraph, telephone or other device,
      except a radio, is guilty of having violated Penal Code section 632, a crime.

              “For the purposes of this instruction, ‘person’ means [an individual]
      [,] [business association] [,] [partnership][,] [corporation] [,] [limited
      liability company] [,] [or other legal entity] [,] [and] [an individual acting or
      purporting to act for or on behalf of any government or subdivision thereof]
      [,] whether federal, state, or local, but excludes an individual known by all
      parties to a confidential communication to be overhearing or recording the
      communication.

             “For the purposes of this instruction, ‘confidential communication’
      means any communication carried on in circumstances as may reasonably
      indicate that any party to the communication desires it to be confined to the
      parties thereto, but excludes a communication made in a public gathering or
      in any legislative, judicial, executive, or administrative proceeding open to
      the public, or in any other circumstance in which the parties to the
      communication may reasonably expect that the communication may be
      overheard or recorded.

            “In order to prove this crime, the following elements must be
      proved:

            “1.    A person used an electronic amplifying or recording device to
      eavesdrop on or record a confidential communication;

             “2.   The communication was carried on among the parties in the
      presence of one another or by means of a telegraph, telephone, or other
      device except a radio; and


understandable, impartial, and free from argument.” (Cal. Rules of Court, rule
2.1050(e).) We encourage the Judicial Council Advisory Committee on Criminal Jury
Instructions to consider formulating a pattern instruction for an alleged violation of
section 632, subdivision (a). (Cf. CACI No. 1809, Recording of Confidential
Information, §§ 632, 637.2.)


                                            10.
             “3.     That person did not have the consent of all the parties to the
       confidential communication.” (CALJIC No. 13.01.)
       We cannot declare that CALJIC No. 13.01 is a model of clarity. However, this
form instruction does state, in material part, that a person is guilty under section 632,
subdivision (a), if the person “intentionally and without the consent of all parties to a
confidential communication” uses a recording device “to eavesdrop upon or record the
confidential communication.” (CALJIC No. 13.01.) In the present matter, no such
instruction was given to the jury. Instead, appellant’s jurors were told that appellant was
guilty if he “intentionally used a recording device to record a communication.” The
jurors were instructed that appellant was guilty if, at the time of the recording, one of the
parties to the communication desired it to be confidential; any party to the
communication knew or reasonably should have known that the conversation was
confidential; and all parties to the conversation did not consent to the recording. The
instruction given in this matter erroneously suggested that appellant could be convicted
even if he lacked an intent to record a confidential communication. This represented
instructional error.
       In Lyon, supra, 61 Cal.App.5th 237, the defendant clandestinely videotaped
prostitutes at a private residence, and he was convicted of six counts of eavesdropping on
or recording confidential communications (§ 632, subd. (a)) and two counts of disorderly
conduct (§ 647, subd. (j)(3)(A)). (Lyon, at p. 242.) The Third Appellate District found
no instructional error when the trial court informed the jury, in relevant part, that to prove
a defendant is guilty of violating section 632, subdivision (a), the People must prove the
following: (1) the defendant intentionally and without consent of all parties to a
communication; (2) used an electronic amplifying or recording device; (3) to eavesdrop
upon or record a confidential communication. (Lyon, at p. 251.) The trial court provided
a definition of “confidential communication” that tracked the statutory language. (Ibid.)
The appellate court held that the trial court’s instruction “correctly stated the law. The



                                             11.
instruction tracked the language of the statutory text defining the crime and included the
definition of ‘confidential communication,’ which adequately conveyed the elements of
the offense. The jury was also properly instructed on the People’s burden of proof, and
was told that it ‘must determine whether or not the circumstances of the recording
reasonably indicate that a party to the communication desired it to be confined to the
parties to the communication.’ ” (Id. at pp. 253–254.)
       Unlike what occurred in Lyon, the instruction given in this matter failed to track
the language of the statutory text defining the crime. Appellant’s jury was never
informed that he was guilty if he intentionally and without the consent of all parties to a
communication used an electronic recording device to record a confidential
communication. Instead, the instruction suggested that appellant could be convicted even
if he reasonably believed the conversation was not confidential.
       In People v. Superior Court of Los Angeles County (Smith) (1969) 70 Cal.2d 123
(Smith), our Supreme Court discussed former section 653j,8 which is the predecessor of
section 632. Our high court’s comments are instructive and further clarify why
instructional error occurred in this matter.
       In Smith, the issue on appeal was whether certain tape-recorded conversations
were obtained in violation of former section 653j. (Smith, supra, 70 Cal.2d at p. 125.)
The defendant was a business owner who hired a private investigator to install a voice-
activated tape recorder that would record all conversations, including telephone
conversations, in the defendant’s offices. The defendant hoped to expose the internal
source of certain business losses. (Id. at p. 126.) After the investigator purchased and

8      The subject matter in former section 653j is now covered by section 632. (Smith,
supra, 70 Cal.2d at p. 131, fn. 7.) Former section 653j, subdivision (a), precluded anyone
“ ‘not a party to the communication’ ” from “ ‘intentionally and without the consent of
any party to a confidential communication’ ” from “ ‘record[ing] a confidential
communication’ ” “ ‘by means of any electronic amplifying or recording device.’ ”
(Smith, at p. 131, fn. 7.)


                                               12.
installed the tape-recording equipment as directed by the defendant, the investigator
began testing it. (Ibid.) The results of the testing included conversations that were
recorded both automatically (i.e., noise activated) and manually. (Ibid.) As events
developed, the defendant was charged with a crime, the tapes were potential evidence,
and it was the defendant who contended that the tape recordings were made in violation
of former section 653j.9 (Smith, at pp. 126–127.) The conversations were deemed to be
confidential, and the only issue on appeal was whether the investigator had
“intentionally” recorded them. (Id. at pp. 127, 132.)
       The Supreme Court began its analysis by rejecting the defendant’s statutory
interpretation that “intentionally” recording meant just putting the recording equipment in
operation. (Smith, supra, 70 Cal.2d at p. 132.) Rather, “the mere intent to activate a tape
recorder which subsequently ‘by chance’ records a confidential communication” is
insufficient to constitute an offense. (Id. at p. 133.) Emphasizing that the recordings
were made as part of the testing of the recording system, the court explained, “it is not the
purpose of the statute to punish a person who intends to make a recording but only a
person who intends to make a recording of a confidential communication.” (Ibid.)
       In remanding the matter to the trial court to determine whether the investigator
intentionally recorded the confidential communications, our high court provided the
following guidance: “[T]he recording of a confidential conversation is intentional if the
person using the recording equipment does so with the purpose or desire of recording a

9      The defendant sought to exclude the recordings from evidence at his criminal trial.
(Smith, supra, 70 Cal.2d at p. 125.) Former section 653j, subdivision (d), provided that
any evidence obtained in violation of former subdivision (a) is inadmissible in court.
Current section 632, subdivision (d), contains a similar prohibition against the
admissibility of evidence obtained in violation of section 632, subdivision (a). In 2019,
however, our Supreme Court held that subdivision (d) of section 632 was abrogated by
the “Right to Truth-in-Evidence” provision of the California Constitution to the extent
subdivision (d) of section 632 demands the suppression of relevant evidence in a criminal
proceeding. (People v. Guzman (2019) 8 Cal.5th 673, 677.)


                                            13.
confidential conversation, or with the knowledge to a substantial certainty that his use of
the equipment will result in the recordation of a confidential conversation.” (Smith,
supra, 70 Cal.2d at p. 134, italics added.) The high court was concerned that the statute
must “provide[] effective protection against ‘eavesdroppers’ without penalizing the
innocent use of recording equipment.” (Smith, at p. 134.)
       Almost a decade later, the Supreme Court summarized its conclusion in Smith as
follows: “This court held that ‘intentionally’ in [former section 653j] required an intent
to bring about the proscribed result rather than an intent merely to do an act which
unintentionally brought about that result. Thus, the court concluded that [former section
653j] required an intent to record a confidential communication, rather than simply an
intent to turn on a recording apparatus which happened to record a confidential
communication.” (Estate of Kramme (1978) 20 Cal.3d 567, 572–573, fn. 5.)
       Turning to the issue before us, there is no material difference between former
section 653j and section 632. Based on our high court’s prior pronouncements, it is clear
that an element of the offense proscribed by section 632, subdivision (a), is the
defendant’s intent to record (or eavesdrop upon) a confidential communication. (See
Smith, supra, 70 Cal.2d at p. 133.) It is not the purpose of the statute to punish a person
who intends to make a recording. Instead, the purpose of the statute is to punish a person
who intends to record (or eavesdrop upon) a confidential communication without the
consent of all parties thereto. (§ 632, subd. (a).) For purposes of section 632,
subdivision (a), the recording of a confidential communication is intentional if the person
using the recording equipment does so with the purpose or desire of recording a
confidential communication, or with the knowledge to a substantial certainty that his or
her use of the equipment will result in the recordation of a confidential communication.
(See Smith, supra, 70 Cal.2d at p. 134.) This language from Smith provides further
grounds to find instructional error in this matter.



                                             14.
              2.     The arguments from the prosecutor did not reasonably clear up
                     the confusion caused by the given instruction.
       When analyzing for instructional error, it is appropriate to review the arguments of
counsel. (People v. Kelly (1992) 1 Cal.4th 495, 526; People v. Nem (2003) 114
Cal.App.4th 160, 165.)
       The arguments from the prosecutor did not reasonably clear up the confusion
regarding the required criminal intent needed to convict appellant for a violation of
section 632, subdivision (a). Initially, however, the prosecutor stated that the government
had to prove beyond a reasonable doubt that appellant “intentionally used a recording
device to record a confidential communication.” Such a comment could have established
that instructional error did not occur despite the misleading language given to the jury.
Nevertheless, the prosecutor made other comments that added to the confusion.
       The prosecutor argued that appellant had not made a mistake and he “intentionally
used a recording device to record a communication.” The prosecutor asserted that the
communication was confidential if the circumstances reasonably indicated that any
party—appellant, the chief, or the lieutenant—desired it to be confined only to the
parties. According to the prosecutor, the chief reasonably expected privacy in his office,
and the lieutenant’s presence during this conversation had not negated the chief’s
expectation of privacy. The prosecutor contended that appellant “knew or should have
known that recording the chief in his private office without consent was violating the
chief’s right to privacy.” The prosecutor maintained that it was obvious to “a reasonable
person” that this was a confidential communication. The prosecutor stated that the chief
believed it was confidential and, at the time of the recording, any party—either the chief,
the lieutenant, or appellant—knew or reasonably should have known the conversation
was confidential.
       The prosecutor informed the jury that publication of the recording was “not
required. It’s the recordation, the recording, the act of recording intentionally. That is



                                             15.
what is required. There’s no other intent beyond that. There’s no other intent to do
something in the future. There’s just the intent to use the recording device to record.
Okay?” The prosecutor argued that, because appellant posted the video online, the jury
could consider that as circumstantial evidence to determine appellant’s intent. The
prosecutor asked, “Did [appellant] have a realistic expectation that the chief wouldn’t
have expected this to be a private communication?”
       The prosecutor went through each of the required elements. The prosecutor
asserted that “the chief believed” the conversation was confidential, which should have
been reasonably known, and all of the parties did not consent to the recording. The
prosecutor stated that the first element was whether appellant “intentionally used a
recording device to record a conversation,” and the prosecutor reviewed the evidence.
The prosecutor established that appellant intentionally made this recording.
       The prosecutor said that the second element was whether, at the time of the
recording, the chief “believed it was confidential.” The prosecutor argued that the chief
reasonably believed this conversation “was confidential and private” based on the totality
of the circumstances. The prosecutor asserted that “element number two has been proved
to you beyond a reasonable doubt that at the time of the recording, the chief himself
expected that to be a confidential communication.”
       Regarding element three, the prosecutor stated, “I have to prove at the time of the
recording any party of the conversation knew or reasonably should have known the
conversation or the communication was confidential.” This was based on a “reasonable
person” standard. The prosecutor argued that both the chief’s and the lieutenant’s
subjective understandings demonstrated that the communication had been confidential.
The prosecutor reminded the jurors that both of those officers had believed the
communication was confidential, and neither had consented to the recording.
       The prosecutor also asked the jurors to look at the surrounding circumstances. A
“key fob” was needed to enter the restricted area, and appellant was escorted. This area

                                            16.
was closed off to the public. The prosecutor argued that appellant was aware, or should
have been aware, that this was a confidential communication. Appellant concealed his
cellular phone and he never informed the officers that he was recording. The prosecutor
noted that appellant never obtained the consent from the officers to record. According to
the prosecutor, the fourth element was met, and appellant should be found guilty as
charged.
       During final summations to the jury, the prosecutor responded to the arguments of
defense counsel that appellant should be permitted to record police activity. The
prosecutor informed the jurors that a citizen may record a police officer in certain
situations, such as being in public. According to the prosecutor, appellant chose to
commit a crime “by secretly recording the police officer in a situation where society and
the reasonable person would have believed that was a confidential setting, involving
confidential communications.” Later, the prosecutor stated, “The question is, at the end
of the day, did [the chief] have a reasonable expectation of privacy in his private office?”
The prosecutor argued that the chief did have such an expectation because he had been in
his private office and not out in public. Still later, the prosecutor concluded summation
by stating that appellant should have known this was a confidential communication based
on the context of the “restricted area” which was a “private setting” for the chief. The
prosecutor also argued that appellant “did know that was a confidential communication,
which is why he tried to conceal the fact that he was recording this communication with
the chief.”
       At times, the prosecutor made comments that suggested the prosecution was
required to prove that appellant had intended to record a confidential communication.
The prosecutor also argued at times that appellant knew, or should have known, that he
was recording a confidential communication. Such comments, if they had been
emphasized, may have been sufficient to inform the jury of the required criminal intent.
However, the prosecutor’s comments as a whole cannot be read as reasonably clearing up

                                            17.
the confusion caused from the erroneous jury instruction. The prosecutor never made it
clear that appellant’s knowledge of confidentiality was an element that the government
was required to prove beyond a reasonable doubt. Instead, the prosecutor argued that the
government had proven that appellant knew he was recording. The prosecutor also
asserted that the second element was whether, at the time of the recording, the chief
“believed it was confidential.” The prosecutor argued that the chief reasonably believed
this conversation “was confidential and private” based on the totality of the
circumstances. The prosecutor asserted that “element number two has been proved to
you beyond a reasonable doubt that at the time of the recording, the chief himself
expected that to be a confidential communication.”
       Moreover, the jurors were instructed with CALCRIM No. 200, which informed
them that they were obligated to follow the law as set forth in the court’s instructions, and
they were to disregard attorney comments that were inconsistent with the instructions.
We presume the jury followed the court’s instructions. (See People v. Boyette (2002) 29
Cal.4th 381, 436.)
       Based on the misleading jury instruction and the prosecutor’s arguments, it is very
likely one or more jurors did not realize the prosecution was required to prove beyond a
reasonable doubt that appellant had held an intent to record a confidential
communication. A question from the jury, which we discuss below, supports our
concerns that the jury was not properly instructed.
              3.     A question from the jurors suggests they were confused.
       The jury retired to deliberate at 2:17 p.m. on January 9, 2020. At 3:39 p.m. that
same afternoon, the jury submitted questions to the court, including the following: “The
jury would like element three to be simplified.[10] We would like clarification on the

10     Element “three” appears to refer to the instruction that, “at the time of the
recording, any party to the communication knew or reasonably should have known that
the conversation was confidential.”


                                            18.
word ‘any[.]’ Is it appropriate to assume that as long as one person in the communication
is aware of the confidential communication that is all that is needed to have a
consensus?” The trial court met with the attorneys that same day, and they fashioned an
agreed upon response. The court informed the jury in writing that “[a] consensus
between the parties is not required for elements 2 or 3.” The court also wrote that,
regarding “clarification of element 3: As long as one person in the communication
reasonably believes the communication is confidential (and the jury has determined that
belief is reasonable) that element is met. Please review the special jury instruction #1 for
further definitions of confidential communications and reasonable belief.”
       The jury retired for the day at about 4:35 p.m. The following morning at about
9:19 a.m., the jury returned its guilty verdict.
       The jury’s question strongly suggests it was focused on whether the conversation
in question was confidential or not, and whether only one person’s belief was needed to
deem it confidential. The trial court correctly clarified that only one person needed to
have an objectively reasonable belief that the communication was “confidential” for it to
fall under section 632. (See Flanagan, supra, 27 Cal.4th at pp. 776–777.) However,
nothing reasonably suggests that the jurors were made aware that appellant could not be
convicted unless he had intended to record a confidential communication. (See CALJIC
No. 13.01.) Importantly, the instruction given in this matter strongly suggested that
appellant could be convicted even if he reasonably believed the conversation was not
confidential. This represented instructional error. Indeed, in Smith, our high court noted
that “the recording of a confidential conversation is intentional if the person using the
recording equipment does so with the purpose or desire of recording a confidential
conversation, or with the knowledge to a substantial certainty that his use of the
equipment will result in the recordation of a confidential conversation.” (Smith, supra,
70 Cal.2d at p. 134, italics added.)



                                              19.
       A review of the trial record demonstrates there is a reasonable likelihood jurors
applied the instruction in an impermissible manner. (See People v. Houston, supra, 54
Cal.4th at p. 1229.) Consequently, instructional error occurred. As we discuss below,
however, this was not the only instructional error.
       B.     The jury was improperly instructed that a mistake of fact was not a
              legal defense for intent.
       Instructional error also occurred because the trial court informed the jury that a
mistake of fact was “not a legal defense for intent.” This was an incorrect statement of
law.
       Respondent asserts that this claim should be deemed forfeited. We disagree. We
may review this instruction even though no objection was made below because
appellant’s substantial rights are impacted. (§ 1259.)
       A defendant who commits an act “under an ignorance or mistake of fact,” which
disproves any criminal intent, is deemed incapable of committing a crime. (§ 26, subd.
Three.) “As a general matter, however, a mistake of fact defense is not available unless
the mistake disproves an element of the offense.” (In re Jennings (2004) 34 Cal.4th 254,
277.) “Whether a criminal intent or guilty knowledge is a necessary element of a
statutory offense is a matter of construction to be determined from the language of the
statute, in view of its manifest purpose and design.” (Id. at p. 278.)
              1.      Violation of section 632, subdivision (a) represents a general
                      intent crime.
       The parties dispute whether or not section 632, subdivision (a) is a general intent
crime. Appellant takes the position that it is a specific intent crime, while respondent
contends it only requires a general criminal intent. We hold that section 632,
subdivision (a) is a general intent crime.
       “Intent can be either general or specific. ‘When the definition of a crime consists
of only the description of a particular act, without reference to intent to do a further act or



                                              20.
achieve a future consequence, we ask whether the defendant intended to do the
proscribed act. This intention is deemed to be a general criminal intent. When the
definition refers to defendant’s intent to do some further act or achieve some additional
consequence, the crime is deemed to be one of specific intent.’ [Citation.] General
criminal intent thus requires no further mental state beyond willing commission of the act
proscribed by law.” (People v. Sargent (1999) 19 Cal.4th 1206, 1215.) In other words,
general intent exists “where the defendant intentionally does some act or fails to do some
act; specific intent exists where, in doing the act or failing to do the act, the defendant
intends a particular result. [Citation.]” (People v. Williams (2008) 161 Cal.App.4th 705,
710–711.)
       Here, the crime in section 632, subdivision (a), occurs when a defendant
intentionally records (or eavesdrops upon) a confidential communication. Thus, this
statute requires general intent because the necessary criminal intent “requires no further
mental state beyond willing commission of the act proscribed by law.” (People v.
Sargent, supra, 19 Cal.4th at p. 1215.) Consequently, we reject appellant’s position that
this is a crime requiring a specific intent.
              2.      A mistake of fact defense is available for general intent crimes.
       A mistake of fact defense is available for general intent crimes. However, for
general intent crimes, any mistake of fact must be both actual and reasonable. (People v.
Givan (2015) 233 Cal.App.4th 335, 343.) The defendant’s mistaken belief must relate to
a set of circumstances which, if existent or true, would make the act charged an innocent
one. (People v. Richards (2017) 18 Cal.App.5th 549, 563.)
       CALCRIM No. 3406 provides a standard instruction regarding mistake of fact.11
In relevant part, the Bench Notes to CALCRIM No. 3406 state, “If the defendant is



11     In its entirety, CALCRIM No. 3406 reads as follows:


                                               21.
charged with a general intent crime, the trial court must instruct with the bracketed
language requiring that defendant’s belief be both actual and reasonable.”
       The trial court did not instruct the jury with CALCRIM No. 3406, but, instead,
included in its “Special Instruction” the statement that a mistake of fact was “not a legal
defense for intent.” In its brief to this court, respondent notes that it is “unclear” from the
trial record why the court provided this instruction. Regardless of why this instruction
was provided to the jury, it represented an incorrect statement of law.
       Based on our Supreme Court’s prior pronouncements, it is apparent that an actual
and reasonable mistake of fact could negate a defendant’s criminal intent for conviction
under section 632, subdivision (a). (See Estate of Kramme, supra, 20 Cal.3d at pp. 572–
573, fn. 5; Smith, supra, 70 Cal.2d at p. 134.) A defendant’s actual and reasonable
mistake of fact could show that he or she did not intentionally or knowingly record (or
eavesdrop upon) a confidential communication. Therefore, additional instructional error
occurred in this matter. We turn to the issue of prejudice.
       C.     The instructional errors were prejudicial.
       When a jury instruction omits an element of a charged offense, we review the
prejudicial effect under the standard established by Chapman v. California (1967) 386
U.S. 18 (Chapman). (People v. Sakarias (2000) 22 Cal.4th 596, 625.) We may affirm


“The defendant is not guilty of          if (he/she) did not have the
intent or mental state required to commit the crime because (he/she) [reasonably] did not
know a fact or [reasonably and] mistakenly believed a fact.
“If the defendant’s conduct would have been lawful under the facts as (he/she)
[reasonably] believed them to be, (he/she) did not commit ________ .
“If you find that the defendant believed that ________ 
[and if you find that belief was reasonable], (he/she) did not have the specific intent or
mental state required for ________ .
“If you have a reasonable doubt about whether the defendant had the specific intent or
mental state required for        , you must find (him/her) not guilty
of (that crime/those crimes).”


                                              22.
the jury’s verdict despite the error if “it appears beyond a reasonable doubt that the error
did not contribute to the particular verdict at issue.” (Ibid.) If a reviewing court “cannot
conclude beyond a reasonable doubt that the jury verdict would have been the same
absent the error—for example, where the defendant contested the omitted element and
raised evidence sufficient to support a contrary finding—it should not find the error
harmless.” (Neder v. United States (1999) 527 U.S. 1, 19.)
       Regarding instructional error for the defense of mistake of fact, our Supreme
Court is currently deciding whether the standard for prejudice under Chapman should be
applied, or the state standard under People v. Watson (1956) 46 Cal.2d 818 (Watson).12
(People v. Hendrix (Jan. 27, 2021, S265668) ___Cal.5th___ [2021 Cal.Lexis 722].)
       This trial record contains some evidence from which rational jurors could
conclude that appellant did not have the intent to record a confidential communication, or
he did not reasonably believe he was recording a confidential communication. Likewise,
it is possible that rational jurors could determine that appellant had held a reasonable
mistaken belief that he could record this conversation.
       Appellant went to the police department on the afternoon in question and he asked
to speak with the chief. The chief agreed to speak with him, and appellant was escorted
through a locked door. Appellant was not searched. The recorded conversation occurred
in the chief’s office. The door to the chief’s office was left open and the lieutenant was
present. Appellant discussed an alleged criminal matter that took place between
appellant and D.R. Appellant expressed his frustration that the police were not arresting
D.R.
       Appellant did not testify at trial. However, when interviewed by the detective
after this incident, appellant was asked if he had realized the chief’s office was a

12    Under the state standard, we ask whether it is reasonably probable a result more
favorable to the appealing party would have been reached in the absence of the error.
(Watson, supra, 46 Cal.2d at p. 836.)


                                             23.
“controlled area,” and appellant said that he did not. Appellant was asked if he thought it
would have been better to inform the chief that he was recording. Appellant responded
that “you guys can record me at any time.” The detective informed appellant that he
(appellant) must have known that the area near the chief’s office was not public because
of the “key encoded locked door.” Appellant disagreed because the area seemed “wide
open.” Appellant said that he “never considered it.”
       We cannot declare that the instructional errors were harmless. The jurors were
never explicitly informed that appellant could not be found guilty unless he intended to
record a confidential communication. The jurors were also erroneously informed that a
mistake of fact was not a defense to intent. Together, these errors strongly suggested to
the jury that appellant could be convicted even if he lacked criminal intent and/or he
reasonably believed the conversation was not confidential. Thus, we cannot declare
beyond any reasonable doubt that the errors had no impact on the verdict.13 (See Neder,
supra, 527 U.S. at p. 15; Chapman, supra, 386 U.S. at p. 24.) Either when viewed
individually, and especially when viewed cumulatively, these instructional errors caused
clear prejudice regarding the standard necessary to establish criminal intent.
Accordingly, appellant’s judgment must be reversed.
       We will remand this matter for further proceedings. We address below some of
appellant’s First Amendment arguments. In light of our reversal, however, we do not
reach appellant’s remaining claims.
III.   Section 632 Is Not Facially Unconstitutional.
       Appellant raises numerous arguments to establish why his conviction must be
reversed due to an alleged infringement of his First Amendment rights. We need not,
however, resolve those constitutional challenges. “ ‘It is well established that “we do not

13     Because prejudice is present even under the more stringent federal standard, we
need not determine whether error for the erroneous mistake of fact instruction should be
resolved under the standard of Chapman or Watson.


                                            24.
reach constitutional questions unless absolutely required to do so to dispose of the matter
before us.” ’ ” (People v. Duarte (2000) 24 Cal.4th 603, 610, quoting People v. Leonard
(1983) 34 Cal.3d 183, 187.)
       We have already determined that appellant’s judgment must be reversed due to
prejudicial instructional errors. Accordingly, we decline to analyze whether appellant’s
judgment must be reversed based on the various alternative constitutional grounds which
he has raised. We cannot predict how a properly instructed jury might resolve the
disputed issues of fact, which could render appellant’s constitutional issues moot. Under
these circumstances, we decline to speculate or issue an advisory opinion. Because the
issues are not of substantial and continuing public interest, we decline to consider them at
this juncture.14 (See Saltonstall v. City of Sacramento (2014) 231 Cal.App.4th 837, 849–
850 [appellate courts may review issues that are moot if the issues are “ ‘of substantial
and continuing public interest’ ” but should otherwise avoid issuing advisory opinions];
In re I.A. (2011) 201 Cal.App.4th 1484, 1490 [a court ordinarily considers only an
existing controversy, not a moot question or abstract proposition].)
       Nevertheless, we will address whether section 632 is facially invalid. Appellant
asserts that this statute is unconstitutional to the extent it may authorize a criminal
prosecution if someone records a police communication in a public place.15 We conclude
that appellant’s facial challenge is without merit.



14      We note that the United States Supreme Court has stated it is “ ‘frivolous’ ” to
assert that the First Amendment confers a license on either a reporter or her news source
“ ‘to violate valid criminal laws. Although stealing documents or private wiretapping
could provide newsworthy information, neither reporter nor source is immune from
conviction for such conduct, whatever the impact on the flow of news.’ ” (Bartnicki v.
Vopper (2001) 532 U.S. 514, 532, fn. 19, quoting Branzburg v. Hayes (1972) 408 U.S.
665, 691.)
15     “The First Amendment protects the right to photograph and record matters of
public interest. [Citations.] This includes the right to record law enforcement officers

                                              25.
          “In determining whether a law is facially invalid, we must be careful not to go
beyond the statute’s facial requirements and speculate about ‘hypothetical’ or ‘imaginary’
cases. [Citations.]” (Washington State Grange v. Washington State Republican Party
(2008) 552 U.S. 442, 449–450 (Washington).) A party can only succeed in a facial
challenge by establishing that the challenged law is unconstitutional “in all of its
applications.” (Id. at p. 449.) In addition, “a second type of facial challenge in the First
Amendment context” is recognized “under which a law may be overturned as
impermissibly overbroad because a ‘substantial number’ of its applications are
unconstitutional, ‘ “judged in relation to the statute’s plainly legitimate sweep.” ’
[Citations.]” (Washington, supra, at pp. 449–450, fn. 6.)
          Section 632 makes it a crime for a person to use an “electronic amplifying or
recording device to eavesdrop upon or record” a “confidential communication.” (§ 632,
subd. (a).) To constitute a crime, the defendant must eavesdrop or record “intentionally
and without the consent of all parties” to the confidential communication. (Ibid.)
However, section 632 is inapplicable regarding a communication “made in a public
gathering or in any legislative, judicial, executive, or administrative proceeding open to
the public, or in any other circumstance in which the parties to the communication may
reasonably expect that the communication may be overheard or recorded.” (Id. at subd.
(c).)16




engaged in the exercise of their official duties in public places. [Citations.]” (Askins v.
United States Dep’t of Homeland Security (9th Cir. 2018) 899 F.3d 1035, 1044.)
16     Moreover, a person may record a confidential communication without violating
section 632 when the recording is done “for the purpose of obtaining evidence reasonably
believed to relate to the commission by another party to the communication” of certain
enumerated crimes, such as extortion, kidnapping, bribery, and any felony involving
violence against the person, including human trafficking and domestic violence.
(§ 633.5.)


                                              26.
       The California Supreme Court has declared that section 632 is a law “of general
applicability.” (Shulman v. Group W Productions, Inc. (1998) 18 Cal.4th 200, 239
(Shulman).) According to our high court, this statute applies “to all private investigative
activity, whatever its purpose and whoever the investigator,” and it imposes “no greater
restrictions on the media than on anyone else.” (Shulman, supra, at p. 239.) Section 632
serves “the undisputedly substantial public interest in allowing each person to maintain
an area of physical and sensory privacy in which to live.” (Shulman, at p. 239.) Thus, a
member of the press has no constitutional privilege, merely by virtue of their status as
members of the news media, “to eavesdrop in violation of section 632 or otherwise to
intrude tortiously on private places, conversations or information.” (Ibid.) “The conduct
of journalism does not depend, as a general matter, on the use of secret devices to record
private conversations.” (Ibid.)
       Section 632 is content neutral because it does not target any particular message,
idea, or subject matter.17 (See, e.g., ACLU v. Alvarez (7th Cir. 2012) 679 F.3d 583, 603
[finding an eavesdropping statute to be content neutral on its face].) Section 632
“prohibits unconsented-to recording or monitoring regardless of the content of the
conversation or the purpose of the monitoring, and is intended to protect rights separate
and distinct from the right to prevent the disclosure of improperly obtained private
information.” (Kight v. CashCall, Inc. (2011) 200 Cal.App.4th 1377, 1389.)

17      In determining whether a regulation is content based or content neutral, a court
must look to the purpose behind the regulation. (Bartnicki v. Vopper, supra, 532 U.S. at
p. 526.) In general, a content-based law distinguishes favored speech from disfavored
speech on the basis of the ideas or views expressed. (Ibid.) When the Government seeks
to restrict speech based on its content, the usual presumption of constitutionality afforded
congressional enactments is reversed, and content-based regulations are presumed
invalid. (United States v. Playboy Entertainment Group, Inc. (2000) 529 U.S. 803, 817.)
The Government bears the burden to rebut that presumption. (Ibid.) Content-based
restrictions on speech are subject to strict scrutiny and may only be upheld if they are
“the least restrictive means available to further a compelling government interest.”
(Berger v. City of Seattle (9th Cir. 2009) 569 F.3d 1029, 1050 (en banc).)


                                            27.
       At least one California appellate court has held that section 632 is not
unconstitutionally vague. (People v. Wyrick (1978) 77 Cal.App.3d 903, 908.) A lower
federal court has also concluded that section 632 “is not overbroad and does not run afoul
of the First Amendment” because it provides “an objective reasonableness standard”
regarding what constitutes a confidential communication. (Vera v. O'Keefe (S.D.Cal.
2011) 791 F.Supp.2d 959, 967.) We see no reason to question these holdings.
       Based on the language contained in section 632, we reject appellant’s facial
challenge. Nothing establishes that this statute is unconstitutional in all of its
applications. (See Washington, supra, 552 U.S. at p. 449.) In addition, there is no
showing that this statute is impermissibly overbroad for purposes of the First
Amendment. (See Washington, supra, at pp. 449–450, fn. 6.) Consequently, we remand
this matter for further proceedings.
                                       DISPOSITION
       The judgment is reversed. The matter is remanded for further proceedings
consistent with this opinion.

                                                                          LEVY, Acting P. J.
I CONCUR:


MEEHAN, J.




                                              28.
POOCHIGIAN, J., Concurring.
       I concur in the majority’s conclusion that the trial court’s instructions in this case
did not convey the requirement in People v. Superior Court of Los Angeles County
(Smith) (1969) 70 Cal.2d 1321 that defendant himself intended to record a confidential
communication. Given the high standard for harmlessness applicable here, I reluctantly
concur in the disposition of reversal as well. However, I write separately to emphasize
that there was substantial evidence that defendant indeed had the required intent to record
a confidential conversation.
       The present case does not involve innocent recording or eavesdropping in a clearly
public place. Here, the defendant sought to communicate directly with the police chief,
secreted a recording device in the official premises of a law enforcement agency, and was
escorted on a secure pathway through a restricted area to the personal office of the police
chief. He surreptitiously videorecorded a private conversation with the apparent intent to
publish its contents on social media to the extent defendant felt it useful to his interest –
which he did the same day. It seems clear that the police chief considered the
conversation to be private and confidential, and that the defendant knew that the police
chief would view it as such. Such evidence strongly supports the conclusion that
defendant intended to, and did, record a confidential communication.
       With these observations, I concur in the judgment.



                                                                           POOCHIGIAN, J.




       1 The facts of People v. Superior Court of Los Angeles County (Smith) are
distinguishable from the present matter. In Smith, the recording at issue was essentially
made inadvertently. And it was the defendant, who had caused the recording system to
be installed, who sought to exclude the recordings.